DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.


Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-6, 8-21, 23-36, and 38-45 have been considered but they are not persuasive. The amendment were analyzed and rejected by the same previous reference combination. 

1)  
Applicant argues the references disclose fail to disclose or suggest determining profiles of a plurality of network slices of a wireless communications system, each network slice in the plurality of network slices having one or more communication
components logically isolated from one or more communication components of another network slice in the plurality of network slices," the "determining including monitoring transmission of data using one or more network slices in the plurality of network slices, and changing, based on the monitoring, a mapping of the one or more communication components to one or more profiles of the one or more network slices," "selecting, based on the determined profiles, at least one changed mapping, and a request received from the user device, at least one network slice in the plurality of network slices for transmission of data associated with the user device, the selecting including: identifying, using the request, a level of logical isolation of the one or more components in the plurality of network slices, and selecting, using the identified level of logical
isolation, at least a portion of communication components of one or more network slices in the plurality of network slices, for transmitting of data associated with the user device," and "transmitting, using the selected network slice, data associated with the user device," "wherein at least one of the determining, the selecting and the transmitting is performed by a portion of a base station," as recited in claim 1.


    Examiner respectfully disagrees with applicant arguments/remarks as the amended claim 1 has been treated as per examination below. Lee reference teaches about monitoring traffic and changing network function component to adhere with (See [0176-0180]).  It is clearly stated that there is update and component mapping of network function when traffic monitoring required changing in network function (See {0176-0180];  manage a lifecycle of the network
function instance).

Conclusion
Therefore for each of these about reasons, Wey in view of Lee and further in view of  Senarath does teach all of the limitations of claim 1. Claim 16, 31 contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and claim 16 and Claim 31 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §103 to be withdrawn has been denied. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claims 1-6, 8-21, 23-36 and 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2018/0368053 A1) in view of Lee (US 2017/0303259 A1) and further in view of Senarath (US 2018/0132138 A1).

Regarding Claims 1, 16,  31
Wei discloses a computer-implemented method (See [Abstract]), comprising:

determining profiles of a plurality of network slices (See Fig.1(102); [Abstract]; [0030]; determining profiles among  a plurality of network profiles), 
of a wireless communications system (See [0025]; [0046]; wireless communication system); 
                   


selecting (See Fig.4(404); [0047]; [0054];  [0058]; select a single network slice instance), based on the determined profiles (See Fig.1(102); [Abstract]; [0030]; [0058]; determining profiles among  a plurality of network profiles)) and a request received (See Fig.4(402); [0054]; [0057]; Network slice request) from the user device (Fig.4(42)),  
(See [0030]; [0048]; [0054]; network slice instance, function, resources and service is selected to be allocated the requesting UE) for transmission of data (See Fig.2(209); [0050]; service established after slice setup) associated with the user device (Fig.4(42)) and


transmitting, using the selected network slice (See Fig.4(404); [0047]; [0054];  select a single network slice instance), data associated with the user device (See Fig.2(209); [0050];  one session is established, service data are transmitted using the selected network slice); .


             
(See Fig.2; [0074-0077]; portion of the base station in RAN is used for determining, transmitting and receiving))

But Wei fails to explicitly recite 
each network slice in the plurality of network slices  having one or more communication components logically isolated from one or more communication components of another network slice in the plurality of network slices; 

                  the determining including 
monitoring transmission of data using one or more network slices in the plurality
of network slices; and

changing, based on the monitoring, a mapping of the one or more communication
components to one or more profiles of the one or more network slices;
selecting, based on the determined profiles, at least one changed mapping
components to one or more profiles of the one or more network slices;

          wherein at least one of the determining, the selecting and the transmitting is 
performed by portion of a base station.

However in analogous art,
Lee teaches  about a network among the plurality of network slices  having one or more communication components logically isolated from one or more communication components of another network slice in the plurality of network slices (See Fig.2(240) (250); [0077-0080]; Fig.(8;9); [0165-0166]; [0176-0180]) ; 

the determining (See [0165]; used received network info to determine network slice profile) including 
monitoring transmission of data using one or more network slices in the plurality
of network slices (See Fig.9; [0177]; [0179]; QoS, throughput  may be monitored for network slice instanced); and

changing, based on the monitoring, a mapping of the one or more communication
components to one or more profiles of the one or more network slices (See Fig.9; [0177]; [0179]; update parameter and function can occur with QoS, throughput  monitoring);

selecting, based on the determined profiles, at least one changed mapping
components to one or more profiles of the one or more network slices  (See Fig.9; [0179-0180]; NF mapping does occurs with updated traffic);


                 wherein at least one of the determining, the selecting and the transmitting is 
performed by a portion base station (See Fig.2; Fig.8; [0074-0077]; [0165-0166]; portion of the base station in RAN is used for determining, transmitting and receiving)).
.

Wei and Lee are analogous art because they all pertain to network slicing in 5G technology. Wei teaches about a base station generating capability and profile for network slicing and transmitting data to UE.  Lee teaches  about a network slice  among the plurality of network slices  having one or more communication components logically isolated from one or more communication components of another network slice in the plurality of network slices. Wei could use Lee features in term of detailing the different components functions creating  each slice selection depending on network monitoring and UE request by the base station. Therefore it would have been obvious to someone Wei and Lee as to obtain an efficient network slicing operation. 

But Wei and Lee fail to explicitly recite 
selecting, based on the determined profiles and a request received from the user device, at least one network slice in the plurality of network slices for transmission of data associated with the user device, 

the selecting including: identifying, using the request, a level of logical isolation of the one or more components in the plurality of network slices, and selecting, using the identified level of logical isolation, at least a portion of communication components of one or more network slices in the plurality of network slices, for transmitting of data associated with the user device;


However in an analogous art,
Senarath teaches about a network selecting different level of logical isolation associated a slice request from a UE (See Fig.6; [0068-0085]).

Wei, Lee and Senarath are analogous art because they all pertain to network slicing in 5G technology. Wei teaches about a base station generating capability and profile for network slicing and transmitting data to UE.  Lee teaches  about a network slice  among the plurality of network slices  having one or more communication components logically  of another network slice in the plurality of network slices. Senarath teaches about a network selecting different level of logical isolation associated a slice request from a UE . Wei and Lee could use Senarath features in term of further detailing the different logical isolation components functions creating  each slice selection depending on network monitoring and UE request by the base station. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Wei, Lee and  Senarath as to obtain an efficient network slicing operation. 


Regarding Claim 2, 17, 32
Wei, Lee and Senarath teach all the features with respect to claim 1, 16, 31 and Lee further teaches 
determining (See Fig.(2.8); [0085-0090]; [0165-0169]) , 
                      based on at least one parameter in a profile of the network slice in the plurality of network slices  (See Fig.(2, 7, 8); [0085-0090]; [0165-0169]), 

                                       at least one communication component of the network slice for isolation  (See Fig.(2, 7, 8); [0085-0090]; [0165-0169]).


Regarding Claim 3, 18, 33
Wei, Lee and Senarath teach all the features with respect to claim 1, 16, 31 and Lee further teaches 

monitoring transmission of data using the selected network slice (See Fig.(8,9); [0165-0169]; [0177-0180]);


selecting, based on the monitoring (See Fig.(8,9); [0165-0169]; [0177-0180]), another configuration for the network slice in the plurality of network slice configurations (See Fig.(8,9); [0165-0169]; [0177-0180]); for transmission of data (See Fig.6(611); [0167-0169]; [0177-0180]; [0192-0193]; one session is established, service data are transmitted using the selected network slice); and


transmitting, using the another selected network slice configuration, data associated with the user device (See Fig.(8,9); [0165-0169]; [0177-0180]; [0192-0193]).


Regarding Claim 4, 19, 34
Wei, Lee and Senarath teach all the features with respect to claim 3, 18, 32 and Wei  further teaches



one or more component carriers (See [0028]; [0060-0061]), 
one or more bandwidth parts (See [0028]; [0060-0061]), 
one or more physical resource block ranges (See [0028]; [0060-0061]),

and any combination thereof.

(The term “at least one” can translate into only of the limitation can be met)



Regarding Claim 5, 20, 35
Wei, Lee and Senarath teach all the features with respect to claim 2, 17, 33 and Lee further teaches


                 wherein the at least one parameter includes at
least one of the following: 

a latency requirement (See [0085]), 
a number of user devices using the network slice, 
(See [0289]) , 
a mobility level of user devices using the network slice (See [0141]), 
an activity of the network slice (See [0141]), 
level of isolation required (See {0069]), and
any combination thereof.

(The term “at least one” can translate into only of the limitation can be met)




Regarding Claim 6, 21, 36
Wei, Lee and Senarath teach all the features with respect to claim 5, 20, 35 and Lee further teaches

virtualizing the one or more logically isolated components (See [0004]; [0053]; [0069-0070]); and

optionally instantiating, based on the at least one parameter (See [0010]; [0101-0103]; parameters are considered in selecting network slice instance), the one or more virtualized logically isolated components (See Fig.(8,9); [0004]; [0053]; [0069-0070]; [0101-0103]; among the different available function ).



Regarding Claim 8, 23, 38
Wei, Lee and Senarath teach all the features with respect to claim 7, 22, 37 and Lee further teaches

                wherein the base station (See Fig.5(56)) includes 

at least one of the following communication components (See Fig.(2,8,9); [0050-0052]; [0067-0070]; [0074-0080]; different modules features to communicate with core and UE),
 : 

one or more remote radio units, 

one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]),

one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080]),;  

one or more control plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

(See Fig.(2,8,9); [0067-0070]; [0074-0080]),

one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]) (See Fig.(2,8,9); [0067-0070]; [0074-0080])., and 

one or more session management functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]).


(The term “at least one” can translate into only of the limitation can be met)


Regarding Claim 9, 24, 39
Wei, Lee and Senarath teach all the features with respect to claim 8, 23, 38 and Lee further teaches

            Wherein at least one of 


(See Fig.(2,8,9); [0067-0070]; [0074-0080]),

the one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

the one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]),, and 

the one or more session management functions of one network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080]),

               are logically isolated (See Fig.(2,8,9); [0067-0070]; [0074-0080]) from at least one of 

one or more user plane portions of the one or more centralized units (See Fig.(2,7,8,9); [0067-0070]; [0074-0080]),

one or more access and mobility functions, one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 

one or more session management functions of another network slice in the
plurality of network slices(See Fig.(2,8,9); [0067-0070]; [0074-0080]);



one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080]) and 


one or more control plane portions of the one or more centralized units are common to all network slices in the plurality of slices (See Fig.(2,8,9); [0050-0052]; [0067-0070]; [0074-0080]).

(The term “at least one” can translate into only of the limitation can be met)


Regarding Claim 10, 25, 40
Wei, Lee and Senarath teach all the features with respect to claim 8, 23, 38 and Lee further teaches

            Wherein at least one of 

the one or more user plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]),

the one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 

(See Fig.(2,8,9); [0067-0070]; [0074-0080]). 

are logically isolated (See Fig.(2,8,9); [0067-0070]; [0074-0080]) from at least one of 

one or more user plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080])., 

one or more user plane functions(See Fig.(2,8,9); [0067-0070]; [0074-0080]). ,

and one or more session management functions of another network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080]).;

one or more remote radio units, 

one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080])., 

one or more control plane portions of the one or more centralized units and one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]).

 are common to all network slices in the plurality of slices (See Fig.(2,8,9); [0050-0052]; [0067-0070]; [0074-0080])..


(The term “at least one” can translate into only of the limitation can be met)


Regarding Claim 11, 26, 41
Wei, Lee and Senarath teach all the features with respect to claim 10, 25, 40 and Wei further teaches

wherein the transmitting further comprises
transmitting, using the plurality of network slices, data associated with the user device (See [0030]; [0048-0050])


Regarding Claim 12, 27, 42
Wei, Lee and Senarath teach all the features with respect to claim 8, 23, 38 and Lee further teaches

wherein
at least one of 

the one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080])., 
, 
(See Fig.(2,8,9); [0067-0070]; [0074-0080])., 
, 

the one or more user plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080])., 
, 

the one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

the one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

 and 
the one or more session management functions of one network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080])., 


              are logically isolated (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 
from at least one of 

one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080])., 

(See Fig.(2,8,9); [0067-0070]; [0074-0080]),  

one or more user plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 
,

one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 

one or more session management functions of another network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 



one or more remote radio units 


are common to all network slices in the plurality of slices (See Fig.(2,8,9); [0050-0052]; [0067-0070]; [0074-0080]).
.



Regarding Claim 13, 28, 43
Wei, Lee and Senarath teach all the features with respect to claim 8, 23, 38 and Lee further teaches
              Wherein at least one of 

the one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

the one or more user plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 


the one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 

the one or more session management functions of one network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080]),

are logically isolated (See Fig.(2,8,9); [0067-0070]; [0074-0080]) from at least one of 

one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

(See Fig.(2,8,9); [0067-0070]; [0074-0080]),


 one or more user plane functions(See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 

one or more session management functions of another network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080]);


one or more remote radio units, 

one or more control plane portions of the one or more centralized units(See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 


one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080])

are common to all network slices in the plurality of slices (See Fig.(2,8,9); [0050-0052]; [0067-0070]; [0074-0080]),.


Regarding Claim 14, 29, 44
Wei, Lee and Senarath teach all the features with respect to claim 13, 28, 43 and Wei further teaches

wherein the transmitting further comprises

transmitting, using the plurality of network slices, data associated with the user device (See [0030]; [0048-0050]).


Regarding Claim 15, 30, 45
Wei, Lee and Senarath teach all the features with respect to claim 8, 23, 38 and Lee further teaches
                Wherein at least one of 

the one or more remote radio units, 

the one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

one or more control plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

the one or more user plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

the one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

the one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 

the one or more session management functions of one network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080])

are logically isolated (See Fig.(2,8,9); [0067-0070]; [0074-0080]) from at least one of 


one or more remote radio units, 

one or more distributed units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

one or more control plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

one or more user plane portions of the one or more centralized units (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

one or more access and mobility functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), 

one or more user plane functions (See Fig.(2,8,9); [0067-0070]; [0074-0080]), and 

one or more session management functions of another network slice in the plurality of network slices (See Fig.(2,8,9); [0067-0070]; [0074-0080]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/GARY LAFONTANT/Examiner, Art Unit 2646